          Case 3:20-cv-00313-BR       Document 3   Filed 02/26/20   Page 1 of 3




BILLY J. WILLIAMS, OSB #901366
United States Attorney
District of Oregon
CHRISTOPHER L. CARDANI
Christopher.Cardani@usdoj.gov
Assistant United States Attorney
1000 SW Third Ave., Suite 600
Portland, Oregon 97204-2902
Telephone:     503-727-1000
Attorneys for the United States of America




                             UNITED STATES DISTRICT COURT

                                 DISTRICT OF OREGON

UNITED STATES OF AMERICA,                       Case No. 3:20-cv-00313-BR

                Plaintiff,

                v.                              MOTION FOR WRIT OF ENTRY

722 NE SKIDMORE STREET,
PORTLAND, MULTNOMAH COUNTY,
STATE AND DISTRICT OF OREGON,
REAL PROPERTY WITH ITS
BUILDINGS, APPURTENANCES AND
IMPROVEMENTS, in rem,

                Defendant.



       The United States has filed a Complaint in rem for Forfeiture of the Defendant REAL

PROPERTY with buildings, appurtenances and improvements, commonly known as 722 NE

SKIDMORE Street, Portland, Multnomah County, State and District of Oregon, and more fully

described as,

            The West one-half of Lot 16, Block 11, LINCOLN PARK ANNEX, in the City of
            Portland, County of Multnomah and State of Oregon.
            Tax ID: R207354.
Motion for Writ of Entry                                                      Page 1
            Case 3:20-cv-00313-BR        Document 3      Filed 02/26/20      Page 2 of 3




       Based upon the Complaint in rem for Forfeiture, the United States respectfully moves this

Court for a finding of probable cause and a Writ of Entry for the DEFENDANT REAL

PROPERTY.

       The United States does not request authority from the Court to seize the DEFENDANT

REAL PROPERTY at this time. The United States will, as provided by 18 U.S.C. § 985(b)(1)

and (c)(1):

       1.      Post notice of the Complaint on the Defendant real property;

       2.      Serve notice of this action on the owner of the Defendant real property along with
               a copy of the Complaint;

       3.      Execute a Writ of Entry for the purpose of conducting an inspection, inventory
               and testing for hazardous materials on the property; and

       4.      Record a lis pendens notice in the county records of the Defendant real property’s
               status as a Defendant in this civil in rem forfeiture action.

The United States will also, as provided in 19 U.S.C. § 1606, appraise the DEFENDANT REAL

PROPERTY.

       Title 18, United States Code, Section 985(c)(3) provides that, because the United States

will post notice of the Complaint on the DEFENDANT REAL PROPERTY, it is not necessary

for the Court to issue an arrest warrant in rem, or to take any other action to establish in rem

jurisdiction over the DEFENDANT REAL PROPERTY.

       Therefore, the United States requests, under 18 U.S.C. § 985(b)(2), and under 18 U.S.C.

§ 983(j), which permits the Court to “take any other action to . . . preserve the availability of the

property subject to civil forfeiture,” that the Court issue the proposed Writ of Entry filed

herewith authorizing the Internal Revenue Service or it’s designee, to enter the DEFENDANT

REAL PROPERTY, including any structures, on one or more occasions during the pendency of


Motion for Writ of Entry                                                                     Page 2
         Case 3:20-cv-00313-BR         Document 3      Filed 02/26/20    Page 3 of 3




this civil in rem forfeiture action for the purpose of conducting an inspection and inventory,

appraisal and testing for hazardous materials which may include still and video photography, and

to be accompanied on any such occasion by any government or contract personnel.

       DATED: February 26, 2020.            Respectfully submitted,

                                            BILLY J. WILLIAMS
                                            United States Attorney

                                            /s/ Christopher L. Cardani
                                            CHRISTOPHER L. CARDANI
                                            Assistant United States Attorney




Motion for Writ of Entry                                                                 Page 3
